Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 29th day of June, 2016 (the “Effective Date”),
by and among Community First Bank & Trust, a bank organized under the laws of
the State of Tennessee (the “Bank”), Community First, Inc., a Tennessee
corporation (the “Company” and together with the Bank, the “Employer”) and J.
Elaine Chaffin (the “Executive”).

BACKGROUND:

WHEREAS, the Bank and the Company desire to employ the Executive as its Senior
Vice President and Chief Risk Manager on the terms and conditions set forth
below and Executive desires to accept such employment subject to such terms and
conditions.

AGREEMENT:

 

In consideration of the above premises and the mutual agreements hereinafter set
forth, effective as of the Effective Date, the parties hereby agree as follows:

1. Duties.

1.1 Positions. The Executive shall be employed as Senior Vice President and
Chief Risk Manager of the Bank and the Company and, subject to the direction of
the Chief Executive Officer and the Board of Directors, shall perform and
discharge faithfully the duties and responsibilities which reasonably may be
assigned to the Executive from time to time in connection with the conduct of
the businesses. The duties and responsibilities of the Executive shall be
commensurate with similar positions at other community banks of a similar size
to the Bank. The Executive shall report to the Chief Executive Officer of the
Bank and the Company.

1.2 Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 1.1 hereof, the
Executive shall:

(a) subject to Section 1.3, devote substantially all of the Executive’s time,
energy and skill during regular business hours to the performance of the duties
of the Executive’s employment (reasonable vacations and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties; and

(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to the Executive by either the Board of
Directors of the Company or the Bank or the Chief Executive Officer of the
Company or the Bank; and

(c) timely prepare and forward to the Board of Directors of the Company and the
Bank or the Chief Executive Officer of the Company or the Bank all reports and
accountings as reasonably may be requested of the Executive thereby.



--------------------------------------------------------------------------------

1.3 Permitted Activities. The Executive shall devote substantially all of the
Executive’s entire business time, attention and energies to the business of the
Employer and shall not during the Term be engaged (whether or not during normal
business hours) in any other significant business or professional activity,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage, but as long as the following activities do not interfere with the
Executive’s obligations to the Employer, this shall not be construed as
preventing the Executive from:

(a) investing the Executive’s personal assets in any manner which will not
require any services on the part of the Executive in the operation or affairs of
the entity into which the Executive has invested (including service on the board
of directors or other governing body of such entity) and in which the
Executive’s participation is solely that of an investor; provided that such
investment activity following the Effective Date shall not result in her owning
beneficially at any time one percent (1%) or more of the equity securities of
any Competing Business; or

(b) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, teaching or serving on the
board of directors of an entity so long as any such participation does not
interfere with the ability of the Executive to effectively discharge her duties
hereunder; provided further, that the Board of Directors of the Company or the
Bank may direct the Executive in writing to resign from any such organization
and/or cease such activities should the Board of Directors of the Company or the
Bank reasonably conclude that continued membership and/or activities of the type
identified would not be in the best interests of the Employer.

2. Term. This Agreement shall remain in effect for the Term. If the Agreement is
in effect at the end of the Initial Term, the Term shall be renewed
automatically for successive twelve-month periods unless and until one party
gives written notice to the others of its or her intent not to extend this
Agreement with such written notice to be given not less than ninety (90) days
prior to the end of the Initial Term or any such twelve-month period. In the
event such notice of non-extension is properly given, this Agreement shall
terminate at the end of the remaining Term then in effect, subject to earlier
termination in connection with the termination of the Executive’s employment
pursuant to Section 4 hereof. In the event that either party provides timely
notice of non-renewal of the Agreement, but the Executive continues to provide
services to the Employer as an employee following the expiration of the then
Term, such post-expiration employment shall be deemed to be performed on an
“at-will” basis and either party may thereafter terminate such employment with
or without notice and for any or no reason and without any obligations
determined by reference to this Agreement.

3. Compensation. The Employer shall pay the Executive the following during the
Term, except as otherwise provided below:

3.1 Annual Base Salary. The Executive shall be compensated at an annual base
rate of not less than One Hundred Thirty-Seven Thousand Six Hundred Ninety-Seven
and No/100 Dollars ($137,697.00) (the “Annual Base Salary”). The Executive’s
Annual Base Salary shall be reviewed by the Board of Directors at least
annually, but not more than fourteen (14) months from the immediately preceding
review, for increases, as determined by the Board of Directors based on its
evaluation of the Executive’s performance. The Executive’s Annual Base Salary
shall be payable in accordance with the Employer’s normal payroll practices.

 

2



--------------------------------------------------------------------------------

3.2 Annual Incentive Compensation. Unless otherwise prohibited by banking
regulation, rule or directive, the Executive shall be eligible to receive annual
bonus compensation payable in cash or shares of the Company’s common stock, if
any, as may be determined by, and based on performance measures established by,
the Board of Directors of the Bank or the Company or the Compensation Committee
of the Board of Directors of the Bank or the Company (the “Committee”)
consistent with the Employer’s strategic planning process, pursuant to any
incentive compensation program as may be adopted from time to time by the Board
of Directors of the Bank or the Company, based on recommendations by the
Committee (an “Annual Bonus”). Any Annual Bonus earned shall be payable in cash
or shares of the Company’s common stock, as determined by the Committee or the
Board of Directors of the Company or the Bank, in the year following the year in
which the bonus is earned in accordance with the Employer’s normal practices for
the payment of short-term incentives. The Employer shall use its best efforts to
pay the Annual Bonus by June 30th of the year following the year in which the
Annual Bonus was earned. To be entitled to any payment of incentive compensation
from the Employer, unless otherwise determined by the Committee or the Board of
Directors of the Company or the Bank, the Executive must be employed by the
Employer on the last day of the applicable performance period and must continue
to be employed on the date that such payment would be payable.

3.3 Long Term Equity Incentive. The Executive shall be entitled to such
long-term equity incentive awards in the discretion of the Board of Directors of
the Company or the Bank (or any committee thereof) based upon and/or subject to
any performance measures as may be established by the granting entity. The
granting of any and all forms for long-term equity compensation to the Executive
is subject to applicable restrictions imposed by federal and state banking laws.
Promptly following the execution of this Agreement by the parties hereto, the
Company shall grant to the Executive a one-time special equity grant of 8,421
shares of restricted stock that shall vest in pro rata increments over a
three-year period beginning on the first anniversary of this Agreement so long
as the Executive remains an employee of the Company or the Bank during such
period.

3.4 Business and Professional Education Expenses; Memberships. In accordance
with the reimbursement policies from time to time adopted by the Board of
Directors of the Bank or the Company and consistent with the annual budget
approved for the period during which an expense was incurred, the Employer
specifically agrees to reimburse the Executive for reasonable and necessary
business expenses, including client development activities and cellular
telephone use with e-mail service, incurred by the Executive in the performance
of her duties hereunder; provided, however, that the Executive shall, as a
condition of any such reimbursement, submit verification of the nature and
amount of such expenses in accordance with such reimbursement policies and in
sufficient detail to comply with rules and regulations promulgated by the United
States Treasury Department. Amounts exceeding the Employer’s budget shall
require the prior approval of the Board of Directors (or a committee thereof).
In addition, the Employer shall reimburse the Executive for (a) any membership
dues at a private club in the Area as may be selected by the Executive and
approved in advance by the Board of Directors; and (b) membership

 

3



--------------------------------------------------------------------------------

in professional and civic organizations to the extent such activities are
consistent with the Employer’s strategic objectives, subject in each instance to
advance approval by the Board of Directors of the Bank. The Executive
acknowledges that the Employer makes no representation with respect to the
taxability or non-taxability of the benefits provided under this Section 3.4.

3.5 Paid Leave. The Executive shall be entitled to no less than four (4) weeks
of paid leave per calendar year, prorated for partial calendar years. The
provisions of this Section 3.5 shall apply notwithstanding any less generous
paid leave policy then maintained by the Employer, but the use of Executive’s
paid leave shall otherwise be determined in accordance with the Employer’s paid
leave policy as in effect from time to time.

3.6 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to similarly situated employees of the Employer. All such
benefits shall be awarded and administered in accordance with the Employer’s
standard policies and practices.

3.7 Withholding. The Bank may deduct from each payment of compensation hereunder
all amounts required to be deducted and withheld in accordance with applicable
federal and state income, FICA and other withholding requirements.

3.8 Obligations of the Employer. The Company and the Bank shall be jointly and
severally liable for the obligations of the Bank, the Company or the Employer
under this Agreement.

3.9 Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursements described in this Agreement must be incurred by the Executive
during the Term of this Agreement to be eligible for reimbursement. All in-kind
benefits described in this Section 3 must be provided by the Employer during the
Term of this Agreement. The amount of reimbursable expenses incurred, and the
amount of in-kind benefits provided, in one taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits provided, in any other
taxable year. All reimbursements and in-kind benefits described in this
Agreement shall be made in accordance with Treasury Regulations
Section 1.409A-3(i)(1)(iv) to the extent applicable, including the amount of
expenses eligible for reimbursement, and the in-kind benefits provided, during
any year pursuant to this Agreement shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other year. Each
category of reimbursement shall be paid as soon as administratively practicable,
but in no event shall any such reimbursement be paid after the last day of the
calendar year following the calendar year in which the expense was incurred.
Neither rights to reimbursement nor in-kind benefits are subject to liquidation
or exchanges for other benefits.

3.10 Clawback of Incentive Compensation. The Executive agrees to repay any
incentive compensation previously paid or otherwise made available to the
Executive under this Agreement or otherwise that is subject to recovery under
any applicable law (including any rule of any exchange or service through which
the securities of the Company are then traded), including, but not limited to,
the following circumstances:

 

4



--------------------------------------------------------------------------------

(a) where such compensation was in excess of what should have been paid or made
available because the determination of the amount due was based, in whole or in
part, on materially inaccurate financial information of the Employer;

(b) where such compensation constitutes “excessive compensation” within the
meaning of 12 C.F.R. Part 30, Appendix A;

(c) where the Executive has committed, is substantially responsible for, or has
violated, the respective acts, omissions, conditions, or offenses outlined under
12 C.F.R. Section 359.4(a)(4); and

(d) if the Bank becomes, and for so long as the Bank remains, subject to the
provisions of 12 U.S.C. Section 1831o(f), where such compensation exceeds the
restrictions imposed on the senior executive officers of such an institution.

The Executive agrees to return promptly any such compensation identified by the
Employer by written notice provided pursuant to Section 12. If the Executive
fails to return such compensation promptly, the Executive agrees that the amount
of such compensation may be deducted from any and all other compensation owed to
the Executive by the Employer, but only to the extent permitted and in
accordance with Section 409A of the Code. If the Executive is then employed by
the Bank or the Company, the Executive acknowledges that the Bank and the
Company, as applicable, may take appropriate disciplinary action (up to, and
including, Termination of Employment) if the Executive fails to return such
compensation. The Executive acknowledges the Bank’s and the Company’s rights to
engage in any legal or equitable action or proceeding in order to enforce the
provisions of this Section 3.10. The provisions of this Section 3.10 shall be
modified to the extent, and remain in effect for the period, required by
applicable law.

4. Termination; Suspension or Reduction of Benefits.

4.1 Termination of Employment. During the Term, the Executive’s Termination of
Employment under this Agreement may only occur as follows:

(a) By the Employer:

(1) for Cause; provided that the Employer shall give the Executive any prior
written notice required by Section 25(g);

(2) without Cause (other than pursuant to Section 4.1(a)(3) below) at any time,
provided that the Board of Directors of the Bank and the Company shall give the
Executive thirty (30) days prior written notice of its intent; and provided
further that the Employer shall meet its obligations to the Executive under
Section 4.2; or

 

5



--------------------------------------------------------------------------------

(3) in the event that a regulator for the Bank or the Company requires the
Executive’s removal from service as an employee of the Bank and/or the Company.

(b) By the Executive:

(1) for any reason (other than pursuant to Section 4.1(b)(2)), provided that the
Executive shall give the Employer thirty (30) days’ prior written notice of the
Executive’s intent to effect her Termination of Employment; or

(2) for Good Reason, provided that the Executive shall give the Employer the
prior written notice described in Section 25(o).

(c) Upon the Executive becoming subject to a Disability.

(d) At any time upon mutual, written agreement of the parties to this Agreement.

(e) Upon expiration, including non-renewal, of the Term.

(f) Notwithstanding anything in this Agreement to the contrary, the Term shall
end automatically upon the Executive’s death.

4.2 Severance. If, during the Term, other than within twelve (12) months
following a Change in Control, the Executive experiences a Termination of
Employment, either (a) by the Employer without Cause pursuant to
Section 4.1(a)(2); or (b) by the Executive for Good Reason pursuant to
Section 4.1(b)(2), then, upon her Termination of Employment, the Employer will
pay in lieu of any severance payment applicable under any general severance
policy (which Executive acknowledges she is not eligible for due to this
Agreement) severance to the Executive in an amount equal to one (1) times her
Annual Base Salary then in effect (the “Severance Pay”), with such amount
payable in substantially equal cash installments not less frequently than
monthly over the twelve-month period following Executive’s Termination of
Employment (the “Severance Payment Period”). So long as the Executive complies
with the requirements of Sections 5.2, 5.3, 6, 7 and 8 of this Agreement, the
Severance Pay shall commence on the first payroll period (the “Initial Payment”)
occurring on or after the 60th day following the Executive’s Termination of
Employment (the “Severance Delay Period”). The Initial Payment shall include
payment for any payroll periods which occur during the Severance Delay Period
and the remaining Severance Pay shall continue until the expiration of the
Severance Payment Period subject to the provisions of this Agreement. If the
Executive shall be entitled to receive Severance Pay pursuant to this
Section 4.2, then, in addition to any Severance Pay payable to the Executive
pursuant to this Section 4.2, the Employer shall, until such time as the
Executive is eligible for Medicare, or some similar health care coverage
provided by state or federal governments, or eligible to participate in or be
covered by the health plans of any employer other than the Employer, pay on the
Executive’s behalf, or reimburse the Executive, for the cost of COBRA premiums
incurred by the Executive for her individual health coverage for the twelve
(12) months following Termination of Employment (with any additional amounts
incurred to procure family coverage being the sole responsibility of the

 

6



--------------------------------------------------------------------------------

Executive). For purposes of the payment or reimbursement of COBRA premiums, the
Employer may treat the amounts paid by it for premiums as taxable to the
Executive or make such payments (less any required withholding) directly to the
Executive to the extent required to avoid adverse consequences to the Executive
or the Employer under either Section 105(h) of the Code, or the Patient
Protection and Affordable Care Act of 2010 as amended, and/or the Health Care
and Education Reconciliation Act of 2010, as amended (to the extent applicable)
(collectively, the “PPACA”); provided, further, that the Employer may modify or
discontinue the continuation coverage contemplated by this Section 4.2) to the
extent reasonably necessary to avoid the imposition of any excise taxes on the
Employer for failure to comply with the nondiscrimination requirements of the
PPACA (to the extent applicable).

4.3 Change in Control. If, within twelve (12) months following a Change in
Control, the Executive experiences a Termination of Employment, either (a) by
the Employer or a successor thereto without Cause pursuant to Section 4.1(a)(2);
or (b) by the Executive for Good Reason pursuant to Section 4.1(b)(2), the
Executive shall receive, as liquidated damages, in lieu of all other claims and
payments (other than those provided for in this Section 4.3), an amount equal to
one and one-half (1.5) times the Executive’s Annual Base Salary for the year in
which the Executive’s Termination of Employment occurs, with such amount payable
in a lump sum on the first business day following the Severance Delay Period.

4.4 Parachute Payment Reduction. In no event shall any payment or other
consideration described in this Agreement exceed the amount permitted by Code
Section 280G. Therefore, if the aggregate present value (determined in
accordance with the provisions of Code Section 280G) of both the amounts payable
to the Executive under this Agreement and all other amounts payable to the
Executive in the nature of compensation (the “Aggregate Payments”) would result
in a “parachute payment,” as defined under Code Section 280G, then the Aggregate
Payments shall not be greater than an amount equal to 2.99 multiplied by the
Executive’s “base amount” for the “base period”, as those terms are defined
under Code Section 280G. In the event the Aggregate Payments are required to be
reduced pursuant to this Section 4.4, the Aggregate Payments will be reduced by
category in the following order: (a) cancellation of accelerated vesting of
equity awards; (b) reduction or elimination of cash severance benefits that are
subject to Code Section 409A; (c) reduction or elimination of cash severance
benefits that are not subject to Code Section 409A; (d) reduction or elimination
of any remaining portion of the Aggregate Payments that are subject to Code
Section 409A; and (e) reduction or elimination of any remaining portion of the
Aggregate Payments that are not subject to Code Section 409A. In the event that
acceleration of vesting of equity award compensation is to be cancelled, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Executive’s equity awards. Within each other category, cash
payments and payments with respect to any equity award will be reduced pro rata
based on the portion of cash or other payment with respect to the Aggregate
Payments, in each case beginning with payments that would otherwise be made last
in time; provided that in no event shall the cash portion of the Aggregate
Payments be less than the amount of federal and state income tax withholding
owed by the Executive with respect to the Aggregate Payments. In applying these
principles, any reduction or elimination of the Aggregate Payments shall be made
in a manner consistent with the requirements of Section of 409A of the Code and
where two economically equivalent amounts are subject to reduction but payable
at different times, such amounts shall be reduced on a pro rata basis but not
below zero.

 

7



--------------------------------------------------------------------------------

4.5 Effect of Termination of Employment.

(a) Upon Executive’s Termination of Employment hereunder for any reason, the
Employer shall have no further obligations to the Executive or the Executive’s
estate with respect to this Agreement, except for (i) the payment of any amount
earned and owing under this Agreement; (ii) the reimbursement of any expenses
under Section 3.4; and (iii) the payments set forth in Section 4.2 or 4.3 (but
not both such sections), if applicable.

(b) Notwithstanding any other provision of this Agreement to the contrary, as a
condition of the Employer’s payment of any amount in connection with the
Executive’s Termination of Employment, prior to the expiration of the Severance
Delay Period the Executive must execute (and all revocation periods must expire
pursuant to such release) a release in the form provided by the Employer, which
form shall be reasonable and consistent with customary practices in the banking
industry. All payments of severance pursuant to this Agreement shall accrue from
the date of the Executive’s Termination of Employment and, notwithstanding the
timing provisions under Section 4.2 or Section 4.3, shall be made or commence on
the first business day following the last day of the Severance Delay Period,
with any accrued but unpaid payments being paid on the date of the first
payment.

(c) Any actual or constructive termination of the Executive’s employment which
does not rise to the level of a Termination of Employment shall not entitle the
Executive to any of the payments or benefits described in Section 4.

(d) If the Executive is a member of the Board of Directors of either the Company
or the Bank and the Executive’s employment is terminated by the Employer or by
the Executive pursuant to Section 4.1, the Executive shall immediately resign
from her position(s) on the Board(s) of Directors of the Company and the Bank,
effective as of the date her employment is terminated. In such event, the
Employer shall promptly pay, or shall cause to be paid, any unpaid fees or
expenses for the Executive’s service on the Board(s) of Directors of Employer.

(e) Notwithstanding anything contained in this Agreement to the contrary, no
payments shall be made pursuant to Section 4 or any other provision herein in
contravention of the requirements of Section 18(k) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. 1828(k)).

4.6 Regulatory Action.

(a) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1)), all
obligations of the Employer under this Agreement shall terminate, as of the
effective date of such order, except for the payment of Annual Base Salary due
and owing under Section 3.1 on the effective date of said order, and
reimbursement under Section 3.4 of expenses incurred as of the effective date of
termination.

 

8



--------------------------------------------------------------------------------

(b) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service of such notice, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Employer shall reinstate any of its
obligations which were suspended to the extent permitted by applicable law.

(c) If the Employer is in default (as defined in Section 3(x)(1) of the FDIA),
all obligations under this Agreement shall terminate as of the date of default,
but the vested rights of the parties shall not be affected.

(d) If the FDIC is appointed receiver or conservator under Section 11(c) of the
FDIA (12 U.S.C. 1821(c)) of the Employer or any depository institution
controlled by the Employer, the Employer shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
receivership or conservatorship, other than any rights of the Executive that
vested prior to such appointment. To the extent the Employer is or encompasses a
depository institution, any vested rights of the Executive may be subject to
such modifications that are consistent with the authority of the FDIC.

(e) If the FDIC provides open bank assistance under Section 13(c) of the FDIA
(12 U.S.C. 1823(c)) to the Employer or any depository institution controlled by
the Employer, but excluding any such assistance provided to the industry
generally, the Employer shall have the right to terminate all obligations of the
Employer under this Agreement as of the date of such assistance, other than any
rights of the Executive that vested prior to the FDIC action. To the extent the
Employer is or encompasses a depository institution, any vested rights of the
Executive may be subject to such modifications that are consistent with the
authority of the FDIC.

(f) If the FDIC requires a transaction under Section 13(f) or 13(k) of the FDIA
(12 U.S.C. 1823(f) and (k)) by the Employer or any depository institution
controlled by the Employer, the Employer shall have the right to terminate all
obligations of the Employer under this Agreement as of the date of such
transaction, other than any rights of the Executive that vested prior to the
transaction. To the extent the Employer is or encompasses a depository
institution, any vested rights of the Executive may be subject to such
modifications that are consistent with the authority of the FDIC.

(g) Notwithstanding the timing for the payment of any severance amounts
described in Sections 4.2 and 4.3, no such payments shall be made or commence,
as applicable, that require the concurrence or consent of the appropriate
federal banking agency of the Employer pursuant to 12 C.F.R. Section 359 or
otherwise prior to the receipt of such concurrence or consent. Any payments
suspended by operation of this Section 4.6(g) shall be paid as a lump sum on the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause a violation of applicable law and following receipt of
the concurrence or consent of the appropriate federal banking agency of the
Employer or as otherwise directed by such federal banking agency and strictly in
accordance with Section 409A of the Code.

 

9



--------------------------------------------------------------------------------

(h) All obligations under this Agreement are further subject to such conditions,
restrictions, limitations and forfeiture provisions as may separately apply
pursuant to any applicable state banking laws.

5. Employer Information.

5.1 Ownership of Employer Information. All Employer Information received or
developed by the Executive or by the Employer while the Executive is employed by
the Employer will remain the sole and exclusive property of the Employer.

5.2 Obligations of the Executive. The Executive agrees:

(a) to hold Employer Information in strictest confidence;

(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and

(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret;

provided, however, that none of the foregoing obligations shall preclude the
Executive from making any disclosures of Employer Information required by law.
This Section 5 shall survive for a period of twelve (12) months following
termination of this Agreement for any reason with respect to Confidential
Information, and shall survive termination of this Agreement for any reason for
so long as is permitted by applicable law, with respect to Trade Secrets.

5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon the Executive’s Termination of Employment with the Employer, the
Executive will promptly deliver to the Employer all property belonging to the
Employer and its Affiliates, including, without limitation, all Employer
Information then in the Executive’s possession or control.

6. Non-Competition. The Executive agrees that during the Executive’s employment
by the Employer hereunder, and in the event of the Executive’s Termination of
Employment, regardless of the reason, for a period of twelve (12) months
thereafter, the Executive will not (except on behalf of or with the prior
written consent of the Employer), within the Area, either directly or
indirectly, on the Executive’s own behalf or in the service or on behalf of
others, perform for any Competing Business any services which are the same as or
essentially the same as the services the Executive provided for the Company or
the Bank.

 

10



--------------------------------------------------------------------------------

7. Non-Solicitation of Customers. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for a period of
twelve (12) months thereafter, the Executive will not (except on behalf of or
with the prior written consent of the Company and the Bank) on the Executive’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, any business from any
of the Company’s and the Bank’s customers, including prospective customers
actively sought by the Company or the Bank, with whom the Executive has or had
material contact during the last two (2) years of the Executive’s employment
with Employer, for purposes of providing products or services that are
competitive with those provided by the Company or the Bank.

8. Non-Solicitation of Employees. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for a period of
twelve (12) months thereafter, the Executive will not (except on behalf of or
with the prior written consent of the Company and the Bank) on the Executive’s
own behalf or in the service or on behalf of others, solicit, recruit or hire or
attempt to solicit, recruit or hire any employee of the Company or the Bank that
was an employee of the Employer within the one (1) year period prior to the
termination of the Executive’s employment, whether or not such employee is a
full-time employee or a temporary employee of the Company or the Bank, such
employment is pursuant to written agreement, for a determined period, or at
will.

9. Remedies. The Executive agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should the Executive breach any of such covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to seek a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of such covenants. Furthermore, in addition
to any other remedies, the Executive agrees that any willful violation of the
covenants in Sections 5 through 8 that results in material harm to the Employer
will result in the immediate forfeiture of any remaining payment that otherwise
is or may become due under Section 4.2 or 4.3, if applicable. The Employer and
the Executive agree that all remedies available to the Employer or the
Executive, as applicable, shall be cumulative.

10. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with, and valid and enforceable under,
the law or public policy.

11. No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.

 

11



--------------------------------------------------------------------------------

12. Notice. All notices, requests, waivers and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered, sent by reputable overnight courier service or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:

 

If to the Bank:

  

Community First Bank & Trust

501 South James Campbell Blvd.

Columbia, TN 38401

Attention: Chief Executive Officer

If to the Company:

  

Community First, Inc.

501 South James Campbell Blvd.

Columbia, TN 38401

Attention: Chief Executive Officer

If to the Executive:

   The address most recently on file with the Bank

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given: (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified;
(c) five (5) business days after deposit in the United States Mail postage
prepaid by certified or registered mail with return receipt requested at any
time other than during a general discontinuance of postal service due to strike,
lockout, or otherwise (in which case such notice, request, waiver or other
communication shall be effectively given upon receipt) and addressed to the
party to be notified as set forth above; or (d) one (1) business day after
deposit with a national overnight delivery service, postage prepaid, addressed
to the party to be notified as set forth above with next-business-day delivery
guaranteed. A party may change its or her notice address given above by giving
the other party ten (10) days’ written notice of the new address in the manner
set forth above.

13. Compliance with Section 409A.

(a) Notwithstanding any other provision to the contrary, a Termination of
Employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a Termination of Employment unless
such termination is also a “separation from service” from the Employer within
the meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service. It is intended that (i) each payment
or installment of payments provided under this Agreement is a separate “payment”
for purposes of Section 409A of the Code and (ii) that the payments satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two (2) year exception) and 1.409A-1(b)(9)(v)

 

12



--------------------------------------------------------------------------------

(regarding reimbursements and other separation pay). Notwithstanding anything to
the contrary herein, if (i) on the date of Executive’s “separation from service”
(as such term is defined under Treasury Regulation 1.409A-1(h)), Executive is
deemed to be a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company, as determined in accordance with the
Company’s “specified employee” determination procedures, and (ii) any payments
to be provided to the Executive pursuant to this Agreement which constitute
“deferred compensation” for purposes of Section 409A and are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code if provided at
the time otherwise required under this Agreement, then such payments shall be
delayed until the date that is six (6) months after the date of Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of Executive’s death. Any payments delayed
pursuant to this Section 13(a) shall be made in a lump sum on the first day of
the seventh month following Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) or, if sooner, the date of
Executive’s death.

(b) Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

(c) Notwithstanding any other provision to the contrary, to the extent that any
reimbursement (including expense reimbursements), fringe benefit or other,
similar plan or arrangement in which the Executive participates during the Term
or thereafter provides for a “deferral of compensation” within the meaning of
Section 409A and the Treasury Regulations promulgated thereunder, then such
reimbursements shall be made in accordance with Treasury Regulations
1.409A-3(i)(1)(iv) including; (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit may not be subject to liquidation
or exchange for another benefit.

(d) For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment, death, Disability or
other event, shall be made on a date during such period as determined by the
Employer in its sole discretion.

(e) This Agreement shall be interpreted in accordance with, and the Employer and
the Executive will use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance promulgated thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date of
this Agreement. By accepting this Agreement, the Executive hereby agrees and
acknowledges that the Employer does not make any representations with respect to
the application of Section 409A of the Code to any tax,

 

13



--------------------------------------------------------------------------------

economic or legal consequences of any payments payable to the Executive
hereunder. Further, by the acceptance of this Agreement, the Executive
acknowledges that (i) the Executive has obtained independent tax advice
regarding the application of Section 409A of the Code to the payments due to the
Executive hereunder, (ii) the Executive retains full responsibility for the
potential application of Section 409A of the Code to the tax and legal
consequences of payments payable to the Executive hereunder and (iii) the
Employer shall not indemnify or otherwise compensate the Executive for any
violation of Section 409A of the Code that my occur in connection with this
Agreement. The parties agree to cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A of the Code.

14. Assignment. This Agreement may not be assigned by the Company or the Bank
without the prior written consent of the Executive; provided, however, that the
Company or the Bank may assign this Agreement without the consent of the
Executive in connection with a Change in Control. The rights and obligations of
the Company and the Bank under this Agreement shall inure to the benefit of and
shall be binding upon the successors and permitted assigns of the Company and
the Bank, including without limitation, a purchaser of all or substantially all
the assets of the Company or the Bank. If the Agreement is assigned pursuant to
the foregoing sentence, the assignment shall be by novation and neither the
Company nor the Bank shall have further liability hereunder, and the successor
or assign, as applicable, shall become the “Bank” or the “Company”, as
applicable, hereunder, but the Executive will not be deemed to have experienced
a Termination of Employment by virtue of such assignment. The Agreement is a
personal contract and the rights and interest of the Executive may not be
assigned by the Executive. This Agreement shall inure to the benefit of and be
enforceable by the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

15. Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by any other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

16. Mediation. Except with respect to Sections 5, 6, 7, 8, and 9 above, and as
provided in Section 17 hereof, if any dispute arises out of or relates to this
Agreement, or a breach thereof, and if the dispute can not be settled through
direct discussions between the parties, the parties agree to first endeavor to
settle the dispute in an amicable manner by mediation under the Commercial
Mediation Rules of the American Arbitration Association before resorting to any
other process for resolving the dispute.

17. Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of Tennessee. The
parties agree that any appropriate state court located in Maury County,
Tennessee or federal court for the Middle District of Tennessee shall have
jurisdiction of any case or controversy arising under or in connection with this
Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.

18. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,”

 

14



--------------------------------------------------------------------------------

“hereto,” “hereof” and any similar terms refer to this Agreement. Any captions,
titles or headings preceding the text of any article, section or subsection
herein are solely for convenience of reference and shall not constitute part of
this Agreement or affect its meaning, construction or effect.

19. Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by all parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.

20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

21. Costs of Enforcement. In the event of a dispute related to the payment of
any amounts alleged to be owed by the Employer to the Executive pursuant to
Section 3 or 4 hereof following a Termination of Employment that results in a
legal action initiated by the Executive to recover such amounts, the successful
or prevailing party or parties in such action shall be entitled to recover
reasonable attorneys’ fees, court costs and all expenses, incurred in that
action, in addition to any other relief to which such party or parties may be
entitled.

22. Survival. The obligations of the parties pursuant to Sections 3.10, 4.2 and
4.3 (if applicable), 5 through 9, 13, 16, 17, 18, 21, 22, 23 and 25, as
applicable, shall survive the Executive’s Termination of Employment hereunder
for the period designated under each of those respective sections.

23. Representation Regarding Restrictive Covenants. The Executive represents
that the Executive is not and, during the Term, will not become a party to any
non-competition or non-solicitation agreement or any other agreement which would
prohibit the Executive from entering into this Agreement or providing the
services for the Employer contemplated by this Agreement on or after the
Effective Date. In the event the Executive is subject to any such agreement,
this Agreement shall be rendered null and void and the Employer shall have no
obligations to the Executive under this Agreement.

24. Directors and Officers Liability Insurance. The Employer will provide
coverage for the Executive under its directors and officers liability insurance
polic(ies) during the Term.

25. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:

(a) “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with another entity. For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.

 

15



--------------------------------------------------------------------------------

(b) “Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

(c) “Area” shall mean any county where the Bank has an office during the Term
and each contiguous county thereto other than Davidson County, Tennessee. It is
the express intent of the parties that the Area as defined herein is the area
where the Executive performs services on behalf of the Employer under this
Agreement.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(e) “Board of Directors” shall mean the board of directors of the Bank or the
Company or both, as the context indicates, and, where appropriate, includes any
committee thereof or other designee.

(f) “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial and consumer banking.

(g) “Cause” shall mean any one of the following events:

(i) willful refusal by the Executive to follow a lawful direction of the Board
of Directors of the Company or the Bank provided the direction is not materially
inconsistent with the duties or responsibilities of the Executive’s job
position, which refusal continues after the Board of Directors has again given
the direction in writing;

(ii) willful disclosure by the Executive to an unauthorized person of
Confidential Information or Trade Secrets, which causes material harm to the
Bank, the Company or an Affiliate of the Company or the Bank; provided, however,
that disclosure of Confidential Information in connection with any legal process
or in connection with any regulatory examination or review shall not constitute
Cause;

(iii) any act by the Executive of fraud against, material misappropriation from,
or material dishonesty to either the Bank, the Company or an Affiliate of the
Company or the Bank;

(iv) a material breach of this Agreement by the Executive or conduct in material
violation of the Bank’s or the Company’s written code of conduct as the same may
be in force from time to time;

(v) conduct by the Executive that amounts to willful misconduct, gross and
willful insubordination, or gross neglect or inattention to the Executive’s
duties and responsibilities hereunder, including prolonged absences without the
written consent of the Board of Directors of the Employer (other than as a
result of illness or bodily injury);

(vi) conviction of the Executive of a felony or any crime involving breach of
trust or moral turpitude;

 

16



--------------------------------------------------------------------------------

(vii) receipt of any form of written notice that any regulatory agency having
jurisdiction over the Company or the Bank intends to institute any form of
formal regulatory action against the Executive, which the Company or the Bank
reasonably anticipates will result in material harm to the Company or the Bank
(including, without limitation, harm to the Company’s or the Bank’s reputation
or standing with applicable regulatory agencies); or

(viii) Executive’s removal and/or permanent prohibition from participating in
the conduct of the Company’s or the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(4) and (g)(1));

provided, however, that in the case of circumstances described in Clauses
(ii) through (v), the nature of such circumstances shall be set forth with
reasonable particularity in a written notice to the Executive approved by a
majority of the membership of the Board of Directors of each of the Bank and the
Company (exclusive of the seat occupied by the Executive, if any). The Executive
shall have fifteen (15) business days following delivery of such notice to cure
such alleged breach, provided that such breach is, in the reasonable discretion
of the Board of Directors of the Bank and the Company, susceptible to a cure
(with all breaches under Clause (v) being deemed susceptible to a cure) and
provided further that delivery of such written notice shall have been approved
by a majority of the members of the Board of Directors of the Bank and the
Company (exclusive of the seat occupied by the Executive, if any). In applying
this provision to any circumstance, any act, or failure to act, consistent with
a written direction of the Board of Directors of the Bank or the written advice
of counsel to the Employer shall be conclusively presumed to have been done, or
omitted, by Executive in good faith and may not serve as a basis for a finding
of the existence of grounds for a Cause termination. If the Board of Directors
does not deliver to the Executive a notice of termination or cure expressing
which Clause of this Section 25(g) has given rise to such notice within one
hundred twenty (120) days after the later of (1) the date a majority of the
non-employee members of the Board of Directors have knowledge that an event or
series of events (whether or not related) constituting Cause has occurred and,
where applicable, (2) the date such members have knowledge of the materiality of
the injury to the Bank caused by such event or series of events, such event(s),
in and of themselves, may no longer constitute Cause; provided, however, that
any deemed waiver contemplated herein shall not preclude the assertion of Cause
based on the occurrence of any future event or events (including as a result of
the aggregation of such future event(s) with any past events and whether or not
such future event(s) are similar to or the same in character as any earlier
event that otherwise has been deemed waived by operation of this sentence.

 

17



--------------------------------------------------------------------------------



(h) “Change in Control” shall be deemed to have occurred if:

(i) Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 50% of the total voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors of the Company; provided, however, that no Change in Control shall be
deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(ii) During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board of Directors of the Company or the Bank and any new director whose
election to the Board of Directors of the Company or the Bank or nomination for
election by the Company’s shareholders (in the case of the Board of Directors of
the Company) was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (such
individuals and any such new director being referred to as the “Incumbent
Board”) are replaced; provided, however, that to the extent consistent with
Section 409A of the Code, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or

(iii) Consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the Beneficial Owners of outstanding voting securities of the Company
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or

(iv) A sale or other disposition of all or substantially all of the assets of
the Company or the Bank (other than in a transaction in which all or
substantially all of the individuals and entities who were the Beneficial Owners
of outstanding voting securities entitled to vote generally in the election of
directors of the Company immediately prior to such sale or other disposition
Beneficially Own, directly or indirectly, substantially all of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in

 

18



--------------------------------------------------------------------------------

substantially the same proportions as their ownership immediately prior to such
sale or other disposition), or the approval by the shareholders of the Company
or the Bank of a complete liquidation or dissolution of the Company or the Bank.

For the avoidance of doubt, the definition of a Change in Control in this
Section 25(h) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations and any inconsistencies
between such section and this definition (except for the selection of a higher
percentage or more stringent ownership requirement contained in this
Section 25(h)) shall be reformed to the definition of an applicable “change in
the ownership,” change in the effective control” or a “change in the ownership
of a substantial portion of the assets” of the Company or the Bank, as such
terms are defined in Section 1.409A-3(i)(5) if the Treasury Regulations. As a
result, a Change in Control shall only be deemed to occur if such event meets
the requirements of Section 1.409A-3(i)(5) of the Treasury Regulations, as such
definition may be permissibly limited by this Section 25(h).

(i) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended from time to time.

(j) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(k) “Competing Business” shall mean any entity (other than the Employer and its
Affiliates) that is conducting business that is the same or substantially the
same as the Business of the Employer.

(l) “Confidential Information” means data and information relating to the
business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and its Affiliates and which has value to the
Employer and its Affiliates and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer or its Affiliates, provided
that such public disclosure shall not be deemed to be voluntary when made
without authorization by the Executive or any other employee of Employer, or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

(m) “Disability” shall mean that the Executive suffers from a physical or mental
disability or infirmity that qualifies him for disability benefits under any
accident and health plan maintained by the Employer that provides income
replacement benefits due to disability or, if the Employer does not maintain
such a plan, the Executive’s inability to perform the essential functions of the
Executive’s job for a period of ninety (90) or more days, with or without
reasonable accommodation, as a result of a physical or mental disability or
infirmity, as reasonably determined by the Employer.

(n) “Employer Information” means Confidential Information and Trade Secrets.

 

19



--------------------------------------------------------------------------------

(o) “Good Reason” shall mean any of the following which occurs on or after the
Effective Date:

(1) a material reduction of the Executive’s Annual Base Salary from its then
current rate without the Executive’s consent, other than a reduction that also
is applied to substantially all other executive officers of the Employer if
Executive’s reduction is substantially proportionate to, or no greater than, the
reduction applied to substantially all other executive officers;

(2) a material diminution in the authority, responsibilities or duties of the
Executive as in effect immediately after the Effective Date without the
Executive’s consent;

(3) the Employer requiring the Executive to be based at any office or location
other than a location within a 35-mile radius of the location the Executive was
based immediately following the Effective Date; or

(4) a material breach of this Agreement by the Employer;

provided, however, that in each case of the above, the Executive must provide
written notice to the Employer of the occurrence of such action within sixty
(60) days after the action first occurs, and the Executive shall only have Good
Reason to terminate her employment if the Employer fails to correct such action
within twenty (20) business days following receipt of such notice. If the
Employer does so fail to correct such action, the Executive must give the
Employer at least twenty (20) business days advance written notice of the
Executive’s effective date of resignation due to such Good Reason.

(p) “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of (1) the close of business on the last
business day immediately preceding the second anniversary of the Effective Date,
or (2) any earlier termination of employment of the Executive under this
Agreement as provided for in Section 4.

(q) “Term” shall mean the Initial Term and all subsequent extension periods.

(r) “Termination of Employment” shall mean a termination of the Executive’s
employment where either (1) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Code Section 409A and
the regulations thereunder (collectively, the “Service Recipient”) or (2) the
level of bona fide services the Executive performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor) is
reasonably expected to permanently decrease (excluding a decrease as a result of
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or if longer, so long as the Executive
retains a right to reemployment with the Service Recipient under an applicable
statute or by contract) to no more than twenty percent (20%) of the average
level of bona fide services performed for the Service Recipient (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of service if the Executive has been providing
services to the Service Recipient for less than 36 months). For the avoidance of
doubt, whether a Termination of Employment occurs will

 

20



--------------------------------------------------------------------------------

be made in accordance with Treasury Regulation 1.409A-1(h) and whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B(i) of
the Code as of the time of his or her separation from service shall be made by
the Employer in accordance with the terms of Section 409A of the Code and
applicable guidance thereunder (including, without limitation, Treasury
Regulations Section 1.409A-1(i) and any successor provision thereto).

(s) “Trade Secrets” means Employer or Affiliate information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which:

(1) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

(Next Page is Signature Page)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank, the Company and the Executive have executed and
delivered this Agreement as of the date first shown above.

 

Community First Bank & Trust: By:   /s/ Eslick Daniel   Signature   Eslick
Daniel   Print Name   Chairman   Title Community First, Inc.: By:   /s/ Eslick
Daniel   Signature   Eslick Daniel   Print Name   Chairman   Title Executive:
/s/ J. Elaine Chaffin J. Elaine Chaffin

 

22